SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2014 Coca-Cola HBC AG (Translation of Registrant’s Name Into English) Coca-Cola HBC AG Turmstrasse 26 CH-6300 Zug Switzerland +41 41 726 0110 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F x Form40-Fo Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o Nox This Form 6-K consists of Blocklisting Interim Review, filed on April30 2014. ﻿ BLOCK LISTING SIX MONTHLY RETURN Date: 30 April 2014 Name of applicant: Coca-Cola HBC AG Name of scheme: Coca-Cola HBC's Stock Option Plan Period of return: From: 30 October 2013 To: 30 April 2014 Balance of unallotted securities under scheme(s) from previous return: Plus:The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): N/A Less:Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 46,575 ordinary shares of CHF 6.70 each Equals:Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Jan Gustavsson - General Counsel and Company Secretary Telephone number of contact: +41 41 726 0137 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 30, 2014 Coca-Cola HBC AG By: /s/ Michalis Imellos Name: Michalis Imellos Title: Chief Financial Officer By: /s/ Jan Gustavsson Name: Jan Gustavsson Title: General Counsel, Company Secretary and Director of Strategic Development
